Citation Nr: 1242125	
Decision Date: 12/10/12    Archive Date: 12/20/12

DOCKET NO.  03-01 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee



THE ISSUES

1.  Entitlement to service connection for claimed bilateral hip disorder.

2.  Entitlement to service connection for claimed arthritis of multiple joints.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

S. Higgs, Counsel



INTRODUCTION

The Veteran served on active duty from June 1968 to June 1988.

This case initially came to the Board of Veterans' Appeals (Board) on appeal from an August 2002 rating decision issued by the RO.

An appealed claim for service connection for bilateral ankle disability was granted by the Board in June 2007.

In an August 2009 decision, the Board, among other determinations, denied the claims of service connection for a hip condition, a low back disorder, and arthritis of multiple joints.  A timely appeal of that decision was filed to the United States Court of Appeals for Veterans Claims (Court).  

In July 2010, the Clerk of the Court issued an Order granting a Joint Motion of the parties, requesting that the Court vacate the August 2009 decision as to the issues identified on the title page of this document and remanding those matters to the Board for additional development.  

The Board remanded the case to the RO for additional development of  the record in May 2011.


FINDINGS OF FACT

1.  The Veteran is not shown to have manifested complaints or findings referable to hip disorder in service or for many years thereafter.  

2.  The currently demonstrated bilateral hip disability manifested by the postoperative residual of osteonecrosis is not shown to be due to an event or incident of the Veteran's extended period of active service.  

3.  The Veteran currently is not shown to suffer from an arthritic disease entity involving a specific joint or a related systemic disease entity that is due to an injury or other event or incident of his active service or otherwise.  


CONCLUSIONS OF LAW

1.  The Veteran's bilateral hip disability manifested by the postoperative residuals of osteonecrosis is not due to disease or injury that was incurred in or aggravated by active service; nor may arthritis be presumed to have been incurred therein.  §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).  

2.  The Veteran does not have disability manifested by arthritis of multiple joints due to disease or injury that was incurred in or aggravated by active service; nor may any arthritis be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).

The May 2002 and December 2007 VCAA letters explained the evidence necessary to substantiate the claims for service connection for arthritis and bilateral hip disability.  This letter also informed the Veteran of his and VA's respective duties for obtaining evidence.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In addition, the December 2007 VCAA notice letter from VA explained how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans Claims held, in part, that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  

Here, the Board finds that any defect with respect to the timing of the VCAA notice requirement was harmless.  Although all necessary elements of VCAA notice were not completed prior to the initial adjudication, the claims have been readjudicated thereafter.  

The Veteran has been provided with every opportunity to submit evidence and argument in support of his claims and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his claims.  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide this appeal.  

With regard to the duty to assist, the claims file contains extensive service treatment records; reports of private, service department and VA post-service treatment; records from the Social Security Administration; and reports of VA examinations.  

In a letter dated in May 2011, the RO requested that the Veteran identify any further relevant medical evidence, particularly for his claimed bilateral hip disability and multiple joint arthritis.  The Veteran did not response by identifying further relevant records of treatment, so that no further identified records could be sought.  

Thus, the RO's actions were in compliance with the Board's May 2011 remand instructions in this regard.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (claimant's right to remand compliance).

With respect to the VA examination, the Board requested that the Veteran be scheduled for a VA examination so that a medical opinion could be obtained.  See 38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The June 2011 VA examination was based on an accurately recorded history, an independent  review of the claims file, and professionally observed examination results.  The examiner's statements were adequately explained and based on the evidence of record.  Thus, the examination report is adequate and the actions of the RO satisfy both the Court's and the Board's remand instructions in this regard.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claims.  

Essentially, all available evidence that could substantiate each claim has been obtained.  There is no indication in the claims file that there are additional available relevant records that have not yet been obtained.



Merits of the Claims

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prevail on the merits on the issue of service connection, there must be medical evidence of current disability; medical or, in certain circumstances lay, evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may also be established by chronicity and continuity of symptomatology.  See 38 C.F.R. § 3.303(b).  Continuity of symptomatology may establish service connection if a claimant can demonstrate that (1) a condition was "noted" during service; (2) there is postservice evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet. App. 488, 495-96 (1997)).  "[S]ymptoms, not treatment, are the essence of any evidence of continuity of symptomatology." Savage, 10 Vet. App. at 496.

The requirement that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim.  McClain v. Nicholson, 21 Vet. App. 319, 321-323 (2007).

Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Certain chronic disabilities, to include arthritis, are presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  

When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).  

In the present case, there is no showing of arthritis of either hip or other joints within one year of discharge from active service.  Accordingly, a presumption of service connection for arthritis is not warranted pursuant to the provisions of 38 C.F.R. §§ 3.307 and 3.309(a).

The Board has thoroughly reviewed all of the evidence in the Veteran's claims file.  The claims file includes voluminous records of in-service and post-service treatment, examination, hospitalization and surgery.  

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, with respect to the claims on appeal.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires that the Board address its reasons for rejecting evidence favorable to the Veteran).

The service treatment records, on review, are shown to reflect no complaint, or finding referable to a hip disorder.  

As was noted in the July 2010 Joint Motion for Remand, at his March 1988 service discharge examination, the Veteran checked boxes indicating that he now had or had experienced in the past conditions including (1) "arthritis, rheumatism, or bursitis," (2) "bone, joint, or other deformity," (3) "painful or 'trick' shoulder or elbow," and (4) "recurrent back pain." (The Board granted service connection for low back disability in May 2011).

In the section of the March 1988 medical history provided for physician's summary and elaboration of pertinent data, it was indicated that the Veteran's ankles hurt if he walked or ran a lot, and that he had degenerative joint disease of the ankles and an L2 profile for the lower extremities. (The Board granted service connection for a bilateral ankle disorder in June 2007).  

At the March 1988 service discharge examination, the upper extremities, lower extremities, spine and musculoskeletal system were reported to have been normal.  The Veteran had an "L2" profile as a result of chronic ankle pain, indicating that the condition of the Veteran's lower extremities was less than a high level of fitness.  See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992).  

As noted in the July 2010 Joint Motion for Remand, the post-service treatment records showed that the Veteran complained of generalized joint pain in January 1991 and in November 1997.

In May 1990, the Veteran was treated for complaints of "pain running in very bizarre directions."   

A January 1991 service department treatment record (of post-service treatment)  indicated that the Veteran had had a cold, a sore throat, mucus buildup, a raw feeling in his throat, joint pain, and coughing for the past two weeks.   

In May 1997, the Veteran was seen in the emergency room for complaints that he had blacked out and hit his head, chest and ribs.  He woke up with pain in his lower right ribs and chest.  He was prescribed Motrin and Tylenol.

A September 1997 service department clinical note reported that the Veteran was seen with complaints with a one day history of sharp pain in the right hip that started when after exiting a truck on the previous day.  The treatment notes indicate that there was no prior history of herniated nucleus pulposus or low back pain.  

On examination, the right hip was without deformity.  Pain increased with movement of the right hip.  The X-ray studies of the hip were considered normal.  The deep tendon reflexes were equal.  Motor examination of the lower extremities was normal.  He was prescribed Naprosyn and rest over the weekend.  

In October 1997 Veteran was treated for pain in the right ankle after slipping and falling the previous night.  The X-ray studies revealed no factures.  There was mild swelling of the ankle.  He was prescribed an ankle brace, pain medication, ice and elevation, and was advised to return to care if there was no improvement.  At follow-up care in November 1997 it was recommended that he decrease or stop drinking.

In November 1998, the Veteran received emergency room treatment for pain for the past two days involving the 1st MTP joint.  At follow-up treatment ten days later, he was noted to be feeling better except for "his arthritis in the hips and now his gout."  The diagnosis was that of gout, resolving symptoms.

In February 2000, the Veteran was noted to have right knee pain with no trauma or swelling.  On examination, there was no bruising or swelling.  He had severe pain but with "no obvious symptoms."   

The Veteran has been diagnosed with bilateral osteonecrosis of the hip, beginning in January 2002; with degenerative joint disease of the right hip in October 2000, and a left hip replacement in 2004.  

An October 2000 clinical record from a service facility noted that the Veteran complained of right hip and leg pain.  Evaluation of the lumbar spine was negative.  There was limited motion of the right hip due to pain.  He was diagnosed as having arthritis and was prescribed Vioxx.

In November 2002, the Veteran was treated for significant peripheral vascular disease of both legs.

The private and service department medical records showed a diagnosis of bilateral hip osteonecrosis, beginning in approximately January 2002. 

At a VA examination in September 2003, the X-ray studies of the ankles showed a small Achilles tendon insertion spur on both sides and generalized soft tissue edema on both sides.  The Veteran was noted to have been on crutches for approximately three years after a bone graft of the left hip. The examiner diagnosed chronic bilateral ankle pain, of unknown etiology, but related to service (service connection for this disability has been granted).  

The diagnoses also included type II diabetes, peripheral neuropathy of the feet, hypertension, and a cerebrovascular accident. 

In a May 2004 service inpatient treatment record, the Veteran was diagnosed with left hip avascular necrosis; degenerative joint disease from avascular necrosis of the left hip; nonpersistent postoperative arrhythmias; cerebrobascular disease; hypertension; peripheral vascular disease; diabetes mellitus; obesity; hyperlipidemia; depression; and peptic ulcer disease.

At a VA examination in June 2011, the Veteran reported experiencing arthritis of the hips and wrists that had begun in 1986.  He felt that the disabilities had begun as the result of falling and twisting his back getting off of a vehicle and stated that he had stiffness of his right wrist and could not grip.

The examiner noted that the Veteran underwent a left hip core decompression in 2002; a left hip replacement in 2004; a right hip replacement in December 2005; and a right carpal tunnel decompression in March 2011.

The examiner opined that, during service, the Veteran experienced trauma to both hips with falls and running exercises.  The examiner stated that there were no constitutional symptoms of arthritis.  The examiner stated that there was no current shoulder dislocation or inflammatory arthritis.  

On examination, the right hip, post surgery for right hip replacement showed abnormal motion, edema and guarding of movement.

On examination of the right wrist, there was tenderness, post carpal tunnel repair.

On examination of the left wrist, there was tenderness, and it was noted that the Veteran experienced symptoms when using electrical tools.  

The X-ray studies of the low back in June 2011 were reported to show bilateral hip arthroplasties.

The June 2011 VA examiner opined that the Veteran's bilateral hip disorder was not caused by or the result of an injury or disease process in the service.  He opined that there was no evidence in the record that the Veteran's bilateral arthritis of the hip that had necessitated replacement eleven years after discharge from service was a problem during active service.  In further support of his opinion, the X-ray studies  of the hips performed in 1997 were noted to be normal.

The Board finds that the June 2011 VA examiner's opinion with respect to the Veteran's hips is of significant probative value.  The opinion is based on an accurate review of the record and is well explained.  As there is no medical evidence to support the Veteran's assertions relating the bilateral hip disability to service, the preponderance of the evidence shows is against the claim of service connection  for bilateral hip disability.  

While the Veteran asserted at the June 2011 VA examination that he developed pain in his hips in 1986, these lay statement are not found to be credible for the purpose of establishing a continuity of symptomatology referable to a hip disorder beginning in service.    

As a result, the Board must base its decision on the well-supported and reasoned medical opinion rendered in connection with the June 2011 VA examination that it was less likely than not that the bilateral hip disability had its clinical onset during his extensive period of active service or otherwise was related to an injury or to other event or incident of that service.  

Accordingly, on this record, service connection for bilateral hip disorder must be denied.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.

The June 2011 VA examiner further found that the Veteran did not have generalized arthritis that was caused by or a result of service.  He noted that the Veteran had ankle sprains during service, all of which were considered to be minor strains that resolved with conservative treatment.  The examiner noted that the Veteran had been granted service connection for bilateral Achilles tendon spurs.  The examiner noted that on examination in June 2011 there was no evidence of reduced range of motion of the ankles or current pain on manipulations.

The Board notes that there are of record several disabilities that account for subjective reports of pain throughout much of the Veteran's body, including the upper and lower extremities.  

Among other conditions, he is service connected peripheral vascular disease of both lower extremities; diabetes mellitus; bilateral ankle disabilities manifested by pain, soft tissue edema and an Achilles tendon insertion spur; low back pain with degenerative disc disease; residuals of a stroke with right upper extremity weakness and diabetic peripheral neuropathy; and peripheral neuropathy of the right foot, left lower extremity, right lower extremity, and left upper extremity.  His combined rating was 80 percent beginning on October 18, 2002; 90 percent beginning on September 20, 2003; and 100 percent beginning on October 21, 2006.

The evidentiary record does not present a diagnosis during the pendency of the Veteran's claim of a generalized or systemic arthritic disease entity.  The Veteran has not provided any medical documentation listing diagnoses described as or manifested by arthritis of multiple joints.  

Moreover, a systemic or generalized arthritic disease has not been diagnosed in any of the very extensive service department, private and VA records of treatment and examination covering a period of decades of health care treatment, surgery, hospitalization and monitoring.  

The Veteran has been found to have localized orthopedic disorders of the back, hips and ankles, generalized vascular disability, generalized neurological disability, and diabetes mellitus.  However, the June 2011 VA examiner specifically found no evidence of constitutional symptoms of arthritis and no evidence of inflammatory arthritis, and there is no medical evidence of generalized arthritis.  

To the extent the Veteran complains of pain throughout the body, including the upper and lower extremities, his complaints are consistent with the evidence of record, and are accounted for with alternative pathologies, including substantially rated service-connected disorders, including disorders of the ankles, vascular disease of the lower extremities, back disability, residuals of a stroke, and peripheral neuropathy of the upper and lower extremities. 

For these reasons, the preponderance of the evidence shows that the Veteran does not have a generalized arthritic disorder or a disorder manifested by arthritis of multiple joints, either as due to an injury or other event or incident of his active service or otherwise.  Accordingly, service connection for arthritis of multiple joints is not warranted.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.



ORDER

Service connection for bilateral hip disorder is denied.

Service connection for arthritis of multiple joints is denied.



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


Department of Veterans Affairs


